DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-2 and 5, and new Claims 6-12, the previous prior art rejections are maintained with revised rationales and mappings as necessitated, and new rejections set forth in view of the new Claims 6-12.
	In view of the amendments to Claims 1-2 and 5, the previous §112(b) rejections directed to the claims are withdrawn.  In view of the new Claims 6-12, new §112(b) rejections are directed to the claims.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1-2, the terms “spatial distribution of distinct solid phases” and “tuned spatial distribution of solid phases forming a template for multifunctional particles…” render the claim indefinite.  Firstly, it is unclear as to what a “spatial distribution of distinct solid phases” constitutes in terms of structure, and in what parameters such a spatial distribution is tuned.  Furthermore, it is unclear as to how such a tuning leads to a template of some sort for particles; the specification and arguments further do not clarify the structure of the particle in conjunction with the limitations.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the first term to mean an anisotropic composition with different components on the surface, wherein the components can be controlled and changed.

	In regards to Claims 7-8, the term “spatially tuned” renders the claims indefinite.  It is unclear as to what constitutes the particles to be spatially tuned in terms of structure; furthermore, the process and parameters in which they are tuned is not clearly defined and further renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the limitations of the claims.

	In regards to Claims 11 and 12, the terms “after cooling the particle” and “the anisotropic particle” render the claim indefinite.  The term “the particle” lacks proper antecedent, as neither in the claim body nor the claims on which it is dependent recite the limitations to a singular particle.  Therefore, the metes and bounds of the claims are not clearly defined, and the phrase renders the claims indefinite.
	For the purposes of Office examination, as the term was not recited prior and refers to processes being applied to the said particle.  Therefore, no prior art can be applied to the aforementioned claims.

	In regards to Claim 12, the phrase” wherein in the anisotropic particle the Bismuth is clustered from the first surface to the core of the part of each of the particles” renders the claim indefinite.  It is unclear as to what is meant by the phrase in terms of structure of Bismuth being clustered from the first surface to the core of the part of each of the particles; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the phrase other than broadly interpreting that the particle contains bismuth.

In addition to the rejections set forth above, Claims 2 and 5-12 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0326523 (Thuo).
	In regards to Claims 1-2 and 5, Thuo teaches a method of making multilayer particles having an irregular surface architecture (Abstract, Claim 1), wherein the particle size may be on the micro or nanoscale (¶30), wherein in at least one embodiment, the particle is a nanoparticle (less than 100 nanometer diameter) or micrometer (~0.1-100 µm) (¶35), and formed from metal alloys that may comprise two metals, wherein bismuth and tin may be selected of the alloy metals (¶31), wherein the particle can have a surrounding inorganic layer and an organic material attached thereon (¶32) – corresponding to a method of producing particles having an anisotropic composition distribution, wherein a size of the particles is larger than 0 nm and smaller than 1000 µm, wherein the particles are made up of a metal material, an inorganic material (instant Claim 1).  Thuo also teaches that the process includes shearing a eutectic-solvent mixture, which induces phase segregation to produce an irregular surface architecture (¶36), wherein the eutectic metal alloy is allowed to precipitate out (¶36), such that the liquid/molten metal solution can be used to distribute the alloy (¶38), and wherein the mixture is heated before shearing (¶38, Claim 11) and then cooled (Claim 13), and wherein one embodiment, the mixing forces used on the solution include shear forces, ultrasonic forces, laser ablation forces, and compressive forces, amongst others (¶41) – corresponding to a method comprising the steps of optionally pre-coating alloy particles with a shell under an equilibrium melting temperature or at a temperature between a melting temperature and a boiling temperature to form alloy particles pre-coated with a shell, wherein at least forces comprising a shear force, a pressure, and a heat treatment, and obtaining anisotropic particles with spatial distribution of distinct solid phases (instant Claim 1), wherein the alloy particles consist of Bismuth and Tin (instant Claim 5).  Thuo also teaches that the shearing force induces a surface tension driven phase segregation within the particle to produce an irregular surface architecture, wherein the metal phases segregate (¶44), such that components can accumulate in areas and when sheared, can retain their differences in surface composition (¶44), and that additionally, the particles may be modified by etching one or more of the inorganic and/or organic layers, such that the technique may be used to create new particles with different physical properties (¶53).  Thuo teaches that a metal ion may be accelerated in an electric field toward the particle and removing the exposed surface for a partially milled particle, wherein the initial surface has a smooth texture and a rougher surface is exposed (¶53) – corresponding to the special distribution of distinct solid phases comprising tuned spatial distribution of solid phases (instant Claim 2).  As discussed in the §112(b) rejections above, one of ordinary skill in the art would recognize that the compositions and amounts of components at the surface can be changed and modulated, corresponding to the limitations of instant Claim 2.  

In regards to Claim 6, Thuo teaches that the solution can include the metal alloy within the carrier fluid of a solvent, which may comprise various solvents, and an organic species, including acetic acid, which may serve to functionalize the surface of the particles (¶37), wherein mixing forces are applied to the solution to produce a plurality of particles (¶41), wherein the concentration of organic material may be of any suitable concentration or ratio for forming the particles (¶46) – corresponding to applying the at least one force in a shearing fluid solution comprising a solvent and an organic acid (instant Claim 6).  Although Thuo does not explicitly teach that the concentration of the organic acid is 0 to 2.0 vol. %, given that Thuo teaches that wherein the concentration of organic material may be of any suitable concentration or ratio for forming the particles (¶46), one of ordinary skill in the art would find it obvious to utilize optimal ranges of vol. % for the organic outer layer in terms of structure and functionality, and thus arrive at or overlap with the claimed range of the concentration being 0 to 2.0 vol. % (instant Claim 6).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the vol. % of the organic component through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  MPEP §2144.05.

In regards to Claim 9, given that that Thuo teaches that the particles may be modified by etching one or more of the inorganic and/or organic layers, such that the technique may be used to create new particles with different physical properties (¶53), wherein patchy regions of the particles can be varied and controlled in terms of composition, morphology, and structure (¶23), and post-synthesis modification allows for the possibility to etch particles in a non-binding acid, or by milling, then replace the inorganic/organic layers with different layers (¶45), one of ordinary skill in the art would find it obvious that the product of Thuo would exhibit varied morphologies, such as striped morphologies, or particles wherein regions can have different physical properties similar to Janus particle morphology (instant Claim 9), especially given that Thuo teaches “surface rods”, lamellar-type structures, and striations (¶¶58-59) in exemplary embodiments.  
Furthermore, it is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

In regards to Claim 10, Thuo teaches that the particles may undergo further surface modification post-synthesis, for example, a carboxylic acid group may function as an anchoring group, and any application-specific group may be attached on the other end, such as a peptide sequence, or functional groups to directly assemble the particle, such as multi-dentate ligands (¶50) – corresponding to the method further comprising reacting the surface of the particles with an organic reagent (instant Claim 10).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, and does not teach the limitations as claimed, in particular the limitation of applying the force on the surfaces of hard alloy particles, since Thuo teaches that the forces are applied on the alloy in a molten state (Applicant’s Arguments, Pages 7-9).  Applicant argues that the limitation, as amended, recites “applying at least one force on surfaces of hard alloy particles…” (Applicant’s Arguments, Page 8), and that Examiner has not established that a shell is formed around the particles and that they necessarily occur prior to the shearing step (Applicant’s Arguments, Pages 8-9).
In regards to Applicant’s argument that the claims as amended recite the limitation of “applying at least one force on surfaces of hard alloy particles…”, Examiner notes that Applicant’s argument is not commensurate in scope with the claims as presented.  In particular, the claims as amended on 08/22/2022 do not recite the limitation of “hard particles”, contrary to as argued by Applicant.  Therefore, Applicant’s argument is not persuasive.
	Furthermore, Examiner notes that given that Thuo teaches that the metal alloy precipitates out (¶36), and that the mixing forces used on the solution include shear forces, ultrasonic forces, laser ablation forces, and compressive forces, amongst others (¶41), one of ordinary skill in the art would recognize, even if the alloy is initially in molten state, that when precipitated and solidified, it would additionally experience the shearing forces during the phase transition as solid particles, particularly given that Thuo also teaches that the shearing force induces a surface tension driven phase segregation within the particle to produce an irregular surface architecture, wherein the metal phases segregate (¶44), such that components can accumulate in areas and when sheared, can retain their differences in surface composition during solidification (¶44).  Thus, Applicant has not provided sufficient evidence on the record to show that the precipitated solid alloy would not undergo shear forces during surface modification, as taught by Thuo.  Additionally, Thuo teaches that the particles may be modified by etching one or more of the inorganic and/or organic layers, such that the technique may be used to create new particles with different physical properties (¶53), wherein post-synthesis modification allows for the possibility to etch particles in a non-binding acid, or by milling, then replace the inorganic/organic layers with different layers (¶45).  Regarding Applicant’s argument that the oxide layer is not necessarily formed before the shearing of the solution, Examiner notes that Thuo teaches that the carrier fluid can include an oxidizer to allow for the metal to be oxidized and form an oxide shell (¶39), wherein forces comprise shear, cavitation, milling, ultrasonic, laser, amongst others (¶41), which one of ordinary skill in the art would recognize to correspond to the limitations of applying at least one force on the alloy particles (instant Claim 1).  One of ordinary skill in the art would expect such oxide layers to be subjected to the shear forces, amongst others, during oxidation.
Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784